DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 is objected to because of the following informalities: 
Regarding claim 2, line 2: “the ground fixture” should read “the underground fixture” or otherwise be corrected.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (US 20090113995 A1) in view of Monroe et al. (US 20040234338 A1).Regarding claim 1:Golding teaches  (FIG. 2) a method for testing the integrity of a container (46) in contact with a matrix (62) with a testing apparatus, the testing apparatus comprising an underground fixture (50) positioned in contact with the matrix (62), a test chamber (40 OR 88), a conduit structure (42 and other unlabeled conduits connecting 40, 50, and 88) providing fluid communication between the underground fixture (50) and the test chamber (40 OR 88), and a pressure source (unlabeled in FIG. 2, but shown as 74 in FIG. 3) for exerting a pressure that is communicated to the underground fixture via the conduit structure, the method comprising:
releasing a test media into the testing apparatus ([0040] - tracer from 40 is put into 50); 
generating a positive pressure within the testing apparatus for a time period ([0040]-[0041], [0048]); and 
testing for the presence of test media within the container ([0040])Golding fails to explicitly teach:
the container is a containment sumpMonroe teaches:
the container is a containment sump ([0076])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a containment sump, as taught by Monroe, as the container of Golding as it is an art-recognized suitable container for fluid storage and leakage detection of said container. The examiner notes that the container of Golding could be used as a containment sump, but, since Golding fails to explicitly teach it as a “containment sump”, Monroe is provided as explicitly teaching a “containment sump”.
Regarding claim 2:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches (FIG. 2): 
wherein the pressure source (unlabeled in FIG. 2, but shown as 74 in FIG. 3) applies the positive pressure to drive the test media (tracer from 40) out of the ground fixture (out of the fixture 50 and into 62 at point 58 - [0040]) and into the matrix (62)
Regarding claim 3:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches (FIG. 2):
wherein the conduit structure comprises a first conduit coupled to both a third conduit and to a fourth conduit and a second conduit coupled to both the third conduit and the fourth conduit, and wherein the first conduit and second conduit are coupled in parallel to each other to the third conduit and fourth conduit (see Examiner’s Claim 3 Clarification Figure below)

    PNG
    media_image1.png
    494
    814
    media_image1.png
    Greyscale

Examiner’s Claim 3 Clarification Figure
     The examiner notes that, under BRI, “A coupled to B” does not prohibit an intervening element C (i.e. “ACB” - A is coupled to B through intervening element C).
Regarding claim 4:Golding and Monroe teach all the limitations of claim 3, as mentioned above.Golding also teaches (FIG. 2):
wherein the underground fixture (50) is coupled to the third conduit (see Examiner’s Claim 3 Clarification Figure above), and wherein the test chamber (40 OR 88) is coupled to the fourth conduit (see Examiner’s Claim 3 Clarification Figure above)
Regarding claim 5:Golding and Monroe teach all the limitations of claim 3, as mentioned above.Golding also teaches (FIG. 2):
wherein the pressure source (unlabeled in FIG. 2, but shown as 74 in FIG. 3) is coupled to the third conduit (see Examiner’s Claim 3 Clarification Figure above)
Regarding claim 6:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches:
wherein the pressure source is selected from the group consisting essentially of a compressor, a vacuum pump (since Golding’s pump is taught as being capable of creating negative pressure, as well as positive pressure, it is interpretable as a vacuum pump - [0041], [0048]; claims 9, 20, 31, 37, and 45), and a compressed gas container (Golding also teaches a compressed cylinder - [0048])
Regarding claim 7:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches (FIG. 2):
wherein the conduit structure comprises a pressure reading connector (see Examiner’s Claim 3 Clarification Figure above)
Regarding claim 8:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches:
wherein the conduit structure comprises a check valve ([0045], [0048])
Regarding claim 9:Golding and Monroe teach all the limitations of claim 1, as mentioned above.Golding also teaches:
wherein the test media is selected from a gas ([0027], [0031], [0035], [0057]) and a vapor ([0037])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856